UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1856


In re: SUSAN NEAL MATOUSEK,

                    Petitioner.



  On Petition for Writ of Mandamus. (2:18-cv-00448-RAJ-LRL; 2:18-cv-00501-RAJ-
  LRL; 2:18-cv-00457-RAJ-LRL; 2:18-cv-00500-RAJ-LRL; 2:18-cv-00433-RAJ-LRL;
2:18-cv-00445-RAJ-LRL; 2:18-cv-00446-RAJ-LRL; 2:18-cv-00597-RAJ-LRL; 2:18-cv-
 00595-RAJ-LRL; 2:18-cv-00596-RAJ-LRL; 2:18-cv-00620-RAJ-LRL; 2:18-cv-00609-
            RAJ-LRL; 2:18-cv-00293-RAJ-LRL; 2:18-cv-00301-RAJ-LRL)


Submitted: August 18, 2021                                        Decided: August 24, 2021


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Susan Neal Matousek, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Neal Matousek has filed a petition for a writ of mandamus, seeking an order

directing that her prior mandamus petition in case No. 21-1413, In re Matousek, qualify as

a landmark case to ensure a police reform bill is enacted, that whistleblowers like her not

be hurt, that she be given time to discuss her cases with a panel of judges, and that she be

given an opportunity to have oral argument. We conclude that Matousek is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [she] desires.” Murphy-Brown, 907 F.3d at 795 (internal quotation marks

and brackets omitted). Mandamus may not be used as a substitute for appeal, In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007), and this court does not have

jurisdiction to grant mandamus relief against state officials, Gurley v. Superior Ct. of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969) (per curiam).

       The relief sought by Matousek is not available by way of mandamus. Accordingly,

we deny the petition for a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED



                                             2